Citation Nr: 0210416	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  97-24 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the veteran's claim for 
service connection for PTSD.  The veteran filed a timely 
appeal to this adverse determination.

When this matter was previously before the Board in June 
1999, and again in September 2000, it was remanded to the RO 
for further development, which has been accomplished.  The 
case is now before the Board for appellate consideration.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran has been diagnosed with PTSD, which has been 
linked by examiners to the veteran's claimed inservice 
stressors.

3.  The veteran did not engage in combat with the enemy.

4.  There is no credible evidence that confirms any of the 
veteran's claimed inservice stressors.






CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by the veteran's 
active duty military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304(f) (2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001).  First, VA has a duty to notify 
the veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2001).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  

In the present case, the Board concludes that VA's redefined 
duty to assist has been fulfilled to the extent practicable.  
The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his service 
connection claim, as well as notice of the specific legal 
criteria necessary to substantiate his claim.  The Board 
concludes that discussions as contained in the initial rating 
decision dated in February 1997, in the statement of the case 
(SOC) issued in May 1997, in the supplemental statements of 
the case (SSOCs) issued in April 2000 and April 2002, in the 
Board remands dated in June 1999 and September 2000, at the 
time of a hearing before the undersigned member of the Board 
in January 1999, and in correspondence to the veteran have 
provided him with sufficient information regarding the 
applicable regulations regarding the evidence necessary to 
substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in January 2002, the RO provided the 
veteran with detailed information about the new rights 
provided under the VCAA, including the furnishing of forms 
and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO described the 
evidence needed to establish the veteran's claim, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
The Board finds, therefore, that such documents are in 
compliance with the VA's revised notice requirements. The 
veteran and his representative further plainly show through 
their statements and submissions of evidence that they 
understand the nature of the evidence needed to substantiate 
the veteran's claim.  As the RO has completely developed the 
record, the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence is 
moot.  The Board concludes that VA does not have any further 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the service connection issue on appeal, and that 
all relevant evidence necessary for an equitable resolution 
of this issue has been identified and obtained.  The evidence 
of record includes the veteran's service medical records, his 
service personnel records, post-service VA outpatient 
treatment notes, hospitalization reports, and mental health 
clinic therapy notes, VA psychiatric examinations, statements 
from the veteran's family members, and numerous personal 
statements made by the veteran in support of his claim.  In 
January 1999, the veteran testified at a hearing before the 
undersigned member of the Board, and a transcript of his 
testimony has been associated with the claims file.  

In response to Board remands dated in June 1999 and September 
2000, the RO also requested further information from the 
veteran regarding his claimed inservice stressors.  In July 
2001, the RO also submitted information regarding one claimed 
inservice stressor to the United States Armed Services Center 
for Research of Unit Records in an attempt to verify this 
stressor.  The RO additionally informed the veteran of the 
results of this attempt, and informed him of the ways in 
which he could assist the RO in making an additional attempt 
at verification.  The RO has obtained all pertinent records 
regarding the issue on appeal and has effectively notified 
the veteran of the evidence required to substantiate his 
claim.  The Board is not aware of any additional relevant 
evidence which is available in connection with this appeal, 
and concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required, and would 
otherwise be unproductive.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)). 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (2001).  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2001); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor actually occurred.  

A review of the veteran's claims file reveals numerous 
diagnoses of PTSD rendered by VA medical professionals, 
several of which were at least implicitly related by these 
examiners to the veteran's reports of having experienced 
traumatic stressors while serving in the military.  Thus, the 
Board's analysis must turn to the remaining issue of whether 
the record itself contains credible supporting evidence that 
the veteran's claimed inservice stressors themselves actually 
occurred.

Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).  However, where the veteran did not engage in 
combat or the claimed stressor is non combat-related, the 
record must contain evidence which corroborate the veteran's 
testimony as to the occurrence of the claimed stressor.  Id.; 
Zarycki v. Brown, 6 Vet. App 91, 98 (1993).

A review of the official military documentation contained in 
the veteran's claims file reveals no evidence that the 
veteran was engaged in combat with the enemy, as contemplated 
by VA regulations.  The veteran's DD Form 214, Armed Forces 
of the United States Report of Transfer or Discharge, does 
not reflect that veteran received any decorations or awards 
which indicate involvement in combat.  Furthermore, his 
military occupational specialty (MOS) while stationed in 
Vietnam was listed as "track vehicle mechanic," which is 
not a specialty which is, on its face, indicative of a combat 
role.  Moreover, the veteran's service records, including the 
service personnel records contained in the veteran's 201 
File, do not otherwise contain any entries which show that he 
received any decorations or performed any specific details 
that would have placed him in combat situations.  See Gaines 
v. West, 11 Vet. App. 353, 358-60 (1998).  Accordingly, in 
view of the absence of any official evidence that the veteran 
participated in action against an enemy, the Board finds that 
he did not "engage in combat," and the evidentiary 
presumption of 38 U.S.C.A. § 1154(b) does not apply.  
Therefore, as the veteran has not been shown to have been 
engaged in combat with the enemy, any alleged inservice 
stressors must be verified, i.e., corroborated by credible 
supporting evidence.

A review of the claims file reveals that the veteran has 
reported having experienced numerous inservice stressors 
while stationed in several countries.  At the time of a Board 
remand in June 1999, it was noted that in response to an RO 
request that he provide information concerning alleged 
stressor events, the veteran reported an incident on Okinawa 
in early 1949 in which he alleged that he leaped from a truck 
he was driving shortly before it went over a cliff.  He also 
reported an episode in Germany during a training exercise 
when he alleged a mine went off accidentally killing 53 or 56 
members of a "platoon" while he was in the area.  Finally, 
he reported an incident in Korea, date time and unit of 
assignment unknown, when he was nearly "done in" by a land 
mine.

The Board also observed that in a December 1996 statement, 
the appellant repeated his account of the incident on 
Okinawa, which he reported occurred in "1948."  He also 
reported that, at a time and place unstated, he was shot at 
while riding in the back of a truck and that, at a time and 
place unreported, his company commander brought "many VC" 
and tied them down near ant hills.  He stated the incident 
involving the accidental mine detonation occurred during the 
"winter of 1960" while he was assigned to the 3d Armored 
Division.

In a March 1997 statement, the veteran reported a 
"horrible" event that occurred in the summer of 1966 near 
"Plakou" when he was assigned to the "69th Armored 
Battalion, 25th Division."  He indicated that at that time, 
a jeep went out with four men who did not return.  He then 
went out to recover them and found them dead; one of them was 
mutilated; the others had been shot and stabbed.  He did not 
provide any names.

The Board further observed that the RO had denied the 
veteran's claim for service connection for PTSD on the basis 
that there was no verified alleged "stressor" event.  The 
Board noted that during the course of his appeal, the veteran 
had made vague references to being shot at and nearly "done 
in" by a mine, as well as other events, but he has provided 
no details subject to verification.  He had also recounted 
more descriptively three separate incidents that he claimed 
were traumatic.  The first incident occurred on the island of 
Okinawa in 1949 (or "1948") when he had to jump out of a 
moving vehicle in order to keep from going over a cliff into 
the ocean.  In January 1991, he reported that this happened 
at the south end of the island at the airport.  In June 1996, 
the veteran also reported that, when he was stationed in 
Germany, someone dropped a mine, killing over 50 people.  In 
March 1997, the veteran reported that he went out on a search 
patrol to recover 4 mutilated bodies of soldiers that had 
gone out in a jeep and had not returned.  He stated that this 
event had occurred in the summer of 1966.  In hearing 
testimony in January 1999, the veteran reported that the mine 
incident occurred in Graffenwohr, Germany, around the winter 
of 1960, and he was with the "8th Company," 12th Calvary.  
He had also reported that while in Vietnam a tanker he knew 
was killed as he went over a hill.  He also stated that 
during the early part of his tour in Vietnam, 4 members of A 
Company went out to get ice and water and were killed.

The Board found that while the RO had concluded that no 
attempt was warranted to verify any of these claimed 
stressors, due to the fact that the veteran had failed to 
provide detailed information as to dates, places, units of 
assignment, etc., the veteran had recently provided some 
additional details, such that referral for verification of at 
least some of these stressors was now warranted.  In its June 
1999 remand, the Board instructed the RO to contact the 
veteran and request that he provide a comprehensive statement 
concerning the events he was claiming as inservice stressors.  
Specifically, the RO was instructed to ask the veteran for 
information regarding the circumstances of each such event, 
including the dates, locations, his unit of assignment, and 
the names and units of assignment of those soldiers he 
recalled as being either wounded or killed.  The RO was 
instructed to then review the veteran's claim file, prepare a 
summary of the claimed PTSD stressors, and then forward this 
summary, and all supporting documents, to the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
in an attempt to verify the occurrence of these incidents.

In a second Board remand dated in September 2000, the Board 
noted that, following the Board's June 1999 remand, the RO 
had contacted the veteran and requested that he provide a 
comprehensive statement concerning those events he claimed as 
inservice stressors.  However, as no response had been 
received from the veteran, in April 2000 the RO determined 
that there was no evidence of record that was sufficiently 
detailed to provide a basis for submission of the veteran's 
case to the USASCRUR for stressor verification.  

While the Board agreed with the RO's position as to most of 
the veteran's claimed stressors, the Board noted one 
exception.  Specifically, the Board observed that the veteran 
had reported that while he was stationed in Germany someone 
had dropped a mine, killing more than 50 people.  The Board 
further noted that in hearing testimony presented in January 
1999, the veteran had reported that the mine explosion had 
occurred in Graffenwohr, Germany, some time in the winter of 
1960, and that he was stationed with the 8th Company, 12th 
Calvary, at that time.  Furthermore, the Board observed that 
a review of the veteran's service personnel records confirmed 
that the veteran had been stationed in Germany from August 
1959 to March 1963, and that he was a senior track mechanic 
with Troop A, 3d Reconnaissance Squadron, 12th Cavalry, in 
1960.  Thus, the Board again remanded the veteran's claim to 
the RO, with instructions that they again contact the veteran 
and ask him to provide specific details to each of the 
claimed stressful inservice events, to particularly include 
the deaths of 50 servicemen in Graffenwohr, Germany in the 
winter of 1960, including dates, places, detailed 
descriptions of events, and identifying information 
concerning any other individuals involved in the events.  The 
RO was further instructed to then contact the USASCRUR and 
ask for confirmation of the alleged deaths of 50 servicemen 
in Graffenwohr, Germany in the winter of 1960.  The RO was 
instructed to seek confirmation of the other claimed 
stressors only if the veteran provided additional adequate 
information by which a meaningful attempt to confirm the 
alleged stressor might be made.  The RO was also provided 
instruction regarding further action to be taken if, and only 
if, it was determined that one or more claimed stressors had 
been verified.

In response to the Board's directives, in July 2001 the RO 
submitted a request to the USASCRUR seeking verification of 
the alleged incident in which a soldier dropped a tank mine 
after weapons training while stationed with A Company, 3rd 
Platoon, 3rd Armored Division, 12th Calvary, in Graffenwohr, 
Germany in the winter of 1959 or 1960, resulting in the death 
of approximately 50 soldiers.  Enclosed with this request was 
a copy of the Board's September 2000 remand, 4 pages from the 
veteran's 201 file, and copies of the veteran's DD Forms 214.  

In a response received in August 2001, the USASCRUR indicated 
that they could not effectively research the veteran's 
claimed stressor, as sufficient stressor information had not 
been provided.  Specifically, the USASCRUR indicated that the 
date of the alleged incident, within no more than a 60-day 
period, needed to be provided in order for them to perform a 
search.

Therefore, in January 2002 the RO sent a letter to the 
veteran asking for his assistance.  The RO informed the 
veteran of their attempt to verify his account of the mine 
explosion in Germany, and of the response received from the 
USASCRUR.  The RO asked that the veteran "furnish an 
approximate date of this incident that is within a 60 day 
period of time with the enclosed VA Form 21-4138.  Without 
this evidence, we will not be able to verify the incident 
with the Center for Research of Unit Records."  To date, no 
reply to this request has been received from the veteran.  As 
such, this claimed stressor - in addition to the other, less 
specific stressors reported by the veteran - remains 
unverified, despite repeated and extensive efforts by VA over 
the past several years to assist the veteran in verifying his 
accounts.  In light of the lack of any response from the 
veteran to the RO's repeated requests for more detailed 
stressor information, the Board wishes to remind the veteran 
that "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  

Therefore, the Board finds that, absent sufficient evidence 
which corroborates any of the veteran's claimed stressor 
incidents, service connection for PTSD based on these 
stressors must be denied.  In reaching this decision the 
Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	RICHARD B. FRANK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

